Citation Nr: 1117177	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connected for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1947.  The appellant was previously married to the Veteran, and seeks recognition as his surviving spouse for pension purposes herein.

This appeal comes to the Board on appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received for reopening a claim of service connection for the cause of the Veteran's death will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

After the Veteran's death, the appellant remarried in January 2002 and that marriage was terminated by divorce in December 2007.



CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for death pension purposes have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.30, 3.55, 3.314 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

This matter is decided by operation of law.  As such the VCAA does not apply as there is no notice or development that could change the outcome.  In any event, any required notice or development has been accomplished.

Entitlement to Recognition as the Veteran's Surviving Spouse for Death Pension

The appellant contends that she should be recognized as the surviving spouse of the Veteran so as to receive death pension benefits.

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a Veteran's surviving spouse. 38 U.S.C.A. §§ 1310, 1541.

"Spouse" is defined as by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)." 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." Id.

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the Veteran and after September 19, 1962 held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting. 38 C.F.R. § 3.50 (b).  

38 C.F.R. § 3.55 provides that remarriage of a surviving spouse does not bar the furnishing of pension benefits to the surviving spouse if the marriage was void or annulled.  Further, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, who, but for the remarriage, would be considered the surviving spouse, provided that the marriage was terminated by death or dissolved by a court with basic authority to render a divorce decree, will not bar furnishing benefits.  Further, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of DIC benefits unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  On or after December 1, 1999, remarriage of a surviving spouse terminated by death, divorce, or annulment will not bar the furnishing of benefits relating to medical care for survivors and dependants under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C.A. Chapter 37, unless the Secretary determines that the death or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55.

In this case, the appellant and the Veteran were married in October 1980.  The marriage was terminated by the death of the Veteran in December 1999.  She was paid some death pension benefits in the years immediately after the Veteran's death.  The appellant remarried in January 2002.  Pension benefits were no longer assigned as a result.  That marriage was terminated by divorce in December 2007.   Because the appellant remarried, and her situation does not fit within one of the exceptions set forth in 38 C.F.R. § 3.55, she may not be considered the surviving spouse of the Veteran for the purposes of receiving death pension benefits.  While certain benefits are available to spouses who remarried and whose remarriage ended due to death, divorce, or annulment after December 1, 1999, these benefits do not include death pension.

The claimant argues that she should receive death pension benefits because she is in financial distress as a result of her second marriage ending through no fault of her own.  The Board notes that it is without jurisdiction to award benefits that are not permitted by statute or regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.  As set forth above, relevant statutes and regulations bar recognition of the appellant as the surviving spouse of the Veteran for purposes of receiving death pension.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable herein because the preponderance of the evidence establishes that the appellant does not meet the criteria to receive pension benefits based on her marriage to the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.


REMAND

Review of the record reveals that appellant has applied to reopen a previously denied claim for service connection for the cause of the Veteran's death.  This was denied by a June 2008 rating action.  She was notified and has indicated disagreement with that decision.  This matter has not been the subject of a statement of the case.

The United State Court of Appeals for Veterans Claims (Court) has held that where there is a notice of disagreement filed, the appeals process has started and the Board is to remand such issue to the RO for the promulgation of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this issue is REMANDED for the following action:

RO/AMC should issue a statement of the case on issue 2 on the title page to the appellant and her representative.  Thereafter, they should have an opportunity to respond thereto.  Appellant and her representative are notified that for the appeal to return to the Board, a timely substantive appeal must be submitted.  Otherwise the appeal will be closed at the RO/AMC.

If the benefits sought are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claim should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


